Citation Nr: 0409331	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
herniated nucleus pulposus, L5-S1 and residuals of back 
injury.

2.  Entitlement to service connection for degenerative disc 
disease, cervical spine, status post decompressive 
laminectomy.


REPRESENTATION

Appellant represented by:	Saundra L. Lamb, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946, with subsequent service in the U.S. Army Reserve and 
National Guard of Pennsylvania.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which determined that no new and 
material evidence had been presented to reopen a claim of 
entitlement to service connection for herniated nucleus 
pulposus, L5-S1 and residuals of back injury, and which 
denied service connection for degenerative disc disease, 
cervical spine, status post decompressive laminectomy, 
claimed as a neck condition. 


FINDINGS OF FACT

1.  In a decision dated in June 1998, the Board denied the 
veteran's claim of entitlement to service connection for a 
back disorder.

2.  The evidence submitted since the June 1998 Board decision 
is cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim; and 
the additional evidence does not raise a reasonable 
possibility of substantiating the claim.

3.  The veteran does not have degenerative disc disease, 
cervical spine, status post decompressive laminectomy that is 
related to his service. 


CONCLUSIONS OF LAW

1.  The June 1998 Board decision, which denied the veteran's 
claim for service connection for a back disorder, is final.  
38 U.S.C.A. § 7104 (West 2002).


2.  The additional evidence received since the June 1998 
Board decision is not new and material, and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for a back disorder have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  Degenerative disc disease, cervical spine, status post 
decompressive laminectomy was not incurred in or aggravated 
by the veteran's active military service, and arthritis may 
not be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001.  As the present claim was received after that date, 
these amendments are relevant in the instant case.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in January 2002.  He was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was later notified of 38 C.F.R. § 3.159(b)(1), which 
states in part that VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  On previous occasions he was informed 
of what evidence was needed to reopen his claim pertaining to 
the low back, and to substantiate his claim pertaining to 
entitlement to service connection for the cervical spine 
disorder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The record reflects that the RO has made reasonable 
efforts to obtain relevant medical evidence adequately 
identified by the appellant in support of his claim.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Section 701 of the 
Act contains amendments to 38 U.S.C. §§ 5102 and 5103.  The 
Act contains a provision that clarifies that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

Based on the foregoing, the Board finds that the requirements 
of the VCAA have been met and that adjudication on the merits 
at this time is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).

II.  Application to Reopen Claim Based on New and Material 
Evidence

The record shows that a June 1998 Board decision denied 
service connection for residuals of a back injury on the 
basis that new and material evidence had not been presented 
to reopen a previously final decision. That decision is 
final. 38 U.S.C.A. § 7104.  That Board decision was the last 
final decision on the issue of service connection for 
residuals of a back injury. See 38 C.F.R. § 20.1100 (2003).  

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002); see also 38 C.F.R. §§ 20.302, 
20.1103 (2003).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In November 2001, the veteran applied to reopen the 
previously denied claim for service connection.  As 
applicable to the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  
38 C.F.R. § 3.156(a) (2003).

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the time of the June 1998 Board 
decision included service medical records, private and VA 
medical records including reports of VA examinations, 
treatment records from military facilities, service personnel 
records including associated with service in the U.S. Army 
Reserve and National Guard of Pennsylvania, and lay 
statements of the veteran and others.  These may be briefly 
summarized.  

Service medical records from the veteran's active duty from 
January 1943 to April 1946 contain no records showing 
evidence referable to a back problem, including at the 
separation examination.  The report of that examination in 
April 1946, noted no findings regarding the back.  The report 
did note findings of occasional pain - site old fracture 
simple 2nd and 3rd rib of the right chest.  

The report of VA examination in September 1947 shows no 
abnormal findings referable to the back or spine.

Reports of Army Reserve enlistment examinations in October 
1950 and August 1958 both showed normal findings with respect 
to the spine. 

An April 1960 statement from John N. Williams, M.D., contains 
an impression that the veteran had a neuromuscular condition 
associated with a mild functional disorder, which may be the 
result of injuries sustained in service.

As reflected in a December 1962 certificate of an attending 
physician, the veteran was seen in acute pain in the 
lumbosacral area in January 1962.  He was hospitalized at the 
VA Hospital in Coatesville, PA, from August to September 
1962, with a diagnosis of herniated nucleus pulposus (L5-S1).  
He was later operated on there in March 1963, with a 
resulting diagnoses of herniation of nucleus pulposus, L4-5, 
treated, operated, improved. 

Private treatment records show treatment from August 1968 to 
September 1968 for low back pain related to an automobile 
accident in August 1967.

Lay statements in February and March 1973 from former Army 
comrades attest that the veteran was injured in service in 
1945 and treated at a hospital in Rheims, France for injuries 
to the back and ribs.

Statements dated from January 1971 to March 1973 from Bernard 
E. Finneson, M.D., show treatment for low back pain related 
to a November 1970 automobile accident.

A September 1973 letter from the Regional Hospital Center of 
Rheims, France, indicates that the military records covering 
the veteran's period of service had been destroyed.

An August 1979 statement from Odis Strong, M.D., shows that 
he treated the veteran for low back symptomatology beginning 
in December 1975 and most recently in August 1979.  The 
veteran was presently beginning to develop some 
osteoarthritis in the lower lumbar spine along with herniated 
disc and sciatic pain.

Service records including medical records, dated from June 
1980 to June 1981, show that in June 1980 the veteran was 
treated after he sustained a minor lumbar sprain during 
annual reserve training.

Private medical records show that the veteran was examined in 
April 1982 for pain in the back and right lower extremity.  
The report of examination shows that the examiner felt that 
the veteran had possible discitis with radiculopathy.

An April 1982 statement from D. J. Scott, M.D., noted that 
the veteran stated he had grown progressively worse since his 
injury of 1969.  The statement noted that the veteran had 
extensive changes in his L4-L5 disc space and evidence of 
radiculopathy in the lower extremity, with other related 
findings.  

A July 1982 VA examination report shows complaints of lower 
back pain down through his legs.  The report contains a 
diagnosis of residual of herniated disc at L-5 and S1.

Treatment records, dated April 1987 to February 1990, from 
the Orthopedic Naval Hospital in Millington, Tennessee, show 
treatment for a back disability. The assessment in February 
1990 was chronic low back pain, L5-S1 radiculopathy.

A January 1991 statement from Michael E. Posey, M.D., 
indicates that the veteran had had arthritic pain of the 
lumbar spine since August 1990.  A February 1991 statement 
from Lee S. Stein, M.D., indicates that in the previous year 
he had frequently treated the veteran for low back pain.

The report of a November 1992 VA examination for house bound 
status noted that the veteran was status post C-spine surgery 
with quadriparesis.  The diagnosis was quadriparesis.

VA outpatient treatment records, dated from February to June 
1994 show treatment for back complaints and includes a 
diagnosis of quadriplegia, secondary to complications from 
laminectomy, resolving, except for fine motor upper 
extremities.

Private medical records dated from 1994 to 1996 show that the 
veteran received treatment including therapy for a diagnosis 
of central cord syndrome, or cervical myelopathy, secondary 
to a cervical laminectomy in December 1991 that resulted in 
paralysis from the neck down.

August 1992 hospital records from the Memphis VAMC show that 
the veteran had an L4-L5 laminectomy in 1963.

VA and private treatment records in the 1990's show treatment 
for back complaints.  These records include diagnoses of 
degenerative disc disease of the lumbar spine.  

At the time of the June 1998 Board decision, the file 
contained statements from the veteran in which he attributed 
his back disorder to his military service.

Evidence received since the Board's June 1998 decision 
includes VA treatment records dated from May 2001 to January 
2002; a statement from Dale P. Cunningham, M.D., of 
HealthSouth Rehabilitation Hospital; and statements from the 
veteran.  

With respect to the veteran's statements, lay statements and 
testimony are considered to be competent evidence when 
describing features or symptoms of an injury or illness or an 
event.  However, where the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Also, the statements from 
the appellant, which describe his symptoms and onset of the 
disability, are cumulative in nature to statements previously 
made.  See Justus v. Principi, 3 Vet. App. 510 (1992).   

The additional medical records received since the June 1998 
Board decision are cumulative in nature as they merely 
demonstrate ongoing treatment for various conditions, 
including his claimed herniated nucleus pulposus, L5-S1, and 
residuals of a back injury.  This fact had been established 
at the time of the Board's June 1998 decision.  Further, with 
respect to Dr. Cunningham's statement, it addresses cervical 
pathology and does not contain evidence pertaining to the low 
back.  Thus this is not material to the claimed low back 
disorder addressed here.  

In summary, although the medical records are new as they were 
not previously submitted, none of the new evidence alone or 
when considered with previous evidence of record, relates to 
an unestablished fact, necessary to substantiate the claim.  
What is and was previously missing is evidence of a nexus 
relating the claimed herniated nucleus pulposus, L5-S1 and 
residuals of back injury to service.  As the additional 
medical records do not link current low back disorder to 
service,  such records are not material evidence as they do 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Consequently, because the evidence submitted since the June 
1998 Board decision is not new and material, the claim is not 
reopened and the current appeal must be denied.

III.  Entitlement to Service Connection for Degenerative Disc 
Disease, Cervical Spine, Status Post Decompressive 
Laminectomy

The veteran argues that service connection is warranted for 
degenerative disc disease, cervical spine, status post 
decompressive laminectomy.  He argues that a back injury 
which occurred in 1982 during active duty training, is the 
cause of his current cervical spine condition.

Service medical records during the veteran's period of 
service from January 1943 to April 1946 show no complaints or 
findings that refer to a cervical spine disorder.

A March 1963 final VA hospital summary report shows that 
during hospitalization from February to March 1963 for low 
back pain complaints, the veteran underwent a cervical and 
lumbar myelogram which revealed that the cervical area was 
not remarkable.

Private medical records include a Mercy-Douglas Hospital 
record of treatment from August to September 1976 noted a 
history of a diagnosis of cervical strain in 1963.   

The veteran's service medical records, and a Department of 
the Army memorandum dated in July 1980, show that on June 17, 
1980, while he was on ACDUTRA, the veteran sustained a minor 
lumbar sprain injury.  He was treated in July 1980 for low 
back pain radiating into both legs, associated with his June 
1980 ACDUTRA.

During a July 1982 VA examination, summarized in Section II 
above, no complaints or findings were made referable to the 
cervical spine.

Treatment records from the Naval Hospital in Millington, TN, 
show that during physical therapy in June 1988, the examiner 
made an assessment of neck pain - possible strain, negative 
radicular signs or symptoms. 

Private medical records show that the veteran was 
hospitalized in December 1991 with complaints of weakness in 
both arms and difficulty walking in the previous month.  
After diagnostic testing, the conclusion was severe 
degenerative disease with cord compression from C3 to C6. The 
operative report contains a diagnosis of cervical 
spondylosis.  The veteran underwent decompression 
laminectomy, C3, 4, 5, and 6.  The veteran was then 
hospitalized from mid December 1991 to end of March 1992, 
after quadriplegia, post cervical laminectomy, that was 
caused by an epidural hematoma.

Subsequent private and VA treatment records in the 1990's 
show treatment for different medical conditions and 
disorders.  These records include a private treatment record 
of September 1995 showing a diagnosis of central cord 
syndrome secondary to a cervical laminectomy in December 1991 
which resulted in paralysis from the neck down.

In a September 2002 statement, Dr. Cunningham stated that the 
veteran had a cervical myelopathy, with spastic 
quadriparesis.  Dr. Cunningham opined that the veteran was 
completely disabled.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002). Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service. 38 C.F.R. § 3.303(d).

The Board observes that 38 C.F.R. § 3.307 has been recently 
amended.  See 67 Fed. Reg. 67792-67793 (November 7, 2002).  
This amendment provides for service connection by presumption 
of aggravation of a chronic preexisting disease.  There is no 
evidence that the veteran had a chronic disease, including 
arthritis, as defined in 38 C.F.R. §§ 3.307, 3.309, prior to 
service.  Therefore, this recent amendment is not for 
application in this appeal.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2003).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2003).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1131.

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show complaints, treatment, or 
a diagnosis, for a cervical spine disorder during his service 
from 1943 to April 1946.  Although his service medical 
records show that the veteran was injured while on ACDUTRA in 
June 1980, at that time he sustained only a minor lumbar 
sprain injury.  There is no clinical evidence of a cervical 
spine injury or disease during that or any ACDUTRA or 
clinical evidence of any injury during any INACDUTRA.  

It is not clear, but the veteran may have had cervical 
symptoms in 1963.  A myelogram at that time included the 
cervical as well as the lumbar area.  And in 1976 he reported 
a history of cervical strain in 1963.  The first 
contemporaneous evidence of cervical spine treatment was in 
June 1988, when the treatment provider made an assessment of 
neck pain - possible strain, negative radicular signs or 
symptoms.  The first diagnosis of cervical spine degenerative 
disease was in December 1991, following which the veteran 
underwent non-VA surgery with a catastrophic result.  These 
dates are both many years since separation from active 
service and at least eight years after the 1980 ACDUTRA.  
This period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the Board notes that the claims file does not 
contain competent evidence showing any connection between the 
current neck condition and the veteran's service, either 
active duty or training duty.

Finally, there is no evidence of any arthritis within one 
year of separation from active duty service, such that 
service connection would be warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must 
be denied.

The Board has considered the veteran's lay statements that he 
has a cervical spine disorder as a result of his service.  To 
the extent that these statements may be intended to represent 
evidence of continuity of symptomatology, without more, these 
statements are not competent evidence of a nexus between the 
claimed degenerative disc disease, cervical spine, status 
post decompressive laminectomy, and his service.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for 
degenerative disc disease, cervical spine, status post 
decompressive laminectomy must be denied.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2003).


ORDER

The application to reopen a claim for service connection for 
herniated nucleus pulposus, L5-S1, and residuals of back 
injury, is denied.

Service connection for degenerative disc disease, cervical 
spine, status post decompressive laminectomy, is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



